U.S. Department of Justice
Federal Bureau of Prisons

PROGRAM STATEMENT
OPI
NUMBER
DATE

CPD/CSB
5510.15
July 17, 2013

Searching, Detaining, or Arresting Visitors
to Bureau Grounds and Facilities
/s/
Approved: Charles E. Samuels, Jr.
Director, Federal Bureau of Prisons
1. PURPOSE AND SCOPE
This policy provides staff procedures and guidance for searching inmate visitors, both social and
legal, official visitors, contractors, and volunteers entering Bureau of Prisons (Bureau) grounds
and facilities, to maintain the safety, security, and orderly operation of those facilities, and
protect the public.
This policy also provides staff procedures and guidance for detaining and arresting visitors
pursuant to their Bureau statutory arrest authority, 18 U.S.C. § 3050, and involving local and
Federal law enforcement agencies in detention and arrest situations.
§ 511.10 Purpose and scope.
(a) This subpart facilitates our legal obligations to ensure the safety, security,
and orderly operation of Bureau of Prisons (Bureau) facilities, and protect the
public. These goals are furthered by carefully managing non-inmates, the objects
they bring, and their activities, while inside a Bureau facility or upon the grounds
of any Bureau facility (Bureau grounds).
Federal Regulations from 28 CFR are in this type.
Implementing instructions are in regular type.

(b) Purpose. This subpart covers:
(1) Searching non-inmates and their belongings (for example, bags, boxes,
vehicles, containers in vehicles, jackets or coats, etc.) to prevent prohibited
objects from entering a Bureau facility or Bureau grounds;
(2) Authorizing, denying, and/or terminating a non-inmate’s presence inside a
Bureau facility or upon Bureau grounds; and
(3) Authorizing Bureau staff to remove from inside a Bureau facility or upon
Bureau grounds, and possibly arrest and detain, non-inmates suspected of
engaging in prohibited activity.
(c) Scope/Application. This subpart applies to all persons who wish to enter, or
are present inside a Bureau facility or upon Bureau grounds, other than inmates
in Bureau custody. This subpart applies at all Bureau facilities and Bureau
grounds, including administrative offices.
Procedures for performing electronic searches of Bureau staff are contained in a separate
Program Statement, Staff Entrance and Search Procedures.
Procedures for searching inmate housing units, inmates, or inmate work areas are contained in
the specific Bureau Program Statement Searches of Housing Units, Inmates, and Inmate
Work Areas.
Summary of Changes. Section 10.a.(2) adds language regarding random pat searches.
2. PROGRAM OBJECTIVES
The expected results of this policy are to:
a. Provide clear notification of the Bureau's search authority by posting notices at entrances to
Bureau grounds and facilities.
b. Instruct Bureau staff on appropriate circumstances and methods for conducting authorized
searches.

P5510.15

7/17/2013

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

2

c. Prevent visitors entering Bureau grounds and facilities from conducting prohibited activities
or possessing prohibited objects, by conducting authorized searches.
d. Ensure that any detentions or arrests by Bureau staff are pursuant to statutory authority and
coordinated with local and Federal law enforcement agencies.
3. DIRECTIVES AFFECTED
a. Directive Rescinded
P5510.12

Searching, Detaining, or Arresting Visitors to Bureau Grounds and Facilities
(1/15/08)

b. Directives Referenced
P1380.05
P5267.08
P5500.11

Special Investigative Supervisors’ Manual (8/1/95)
Visiting Regulations (5/11/06)
Correctional Services Manual (10/10/03)

Federal regulations cited in this Program Statement are contained in 28 CFR §§ 511.10 through
511.18.
c. Code of Federal Regulations Referenced
28 CFR § 0.96
28 CFR § 6.1

Delegations
Consent of Warden or Superintendent Required

d. United States Code Referenced
18 U.S.C. Chapter 7
18 U.S.C. Chapter 31
18 U.S.C. Chapter 35
18 U.S.C. Chapter 44
18 U.S.C. Chapter 65
18 U.S.C. Chapter 87
18 U.S.C. Chapter 203
18 U.S.C. Chapter 227
18 U.S.C. Chapter 301
28 U.S.C. Chapter 119

P5510.15

7/17/2013

Assault
Embezzlement and Theft
Escape and Rescue
Firearms
Malicious Mischief
Prisons
Arrest and Commitment
Sentences
Prisons and Prisoners
Evidence; Witnesses

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

3

4. STANDARDS REFERENCED
a. American Correctional Association (ACA) Adult Correctional Institutions Standards, 4th
Edition: 4-4503.
b. American Correctional Association (ACA), Performance-based Standards for Adult Local
Detention Facilities, 4th Edition: 4-ALDF-5C-14.
5. INSTITUTION SUPPLEMENT REQUIRED
None.
6. DEFINITIONS
a. Prohibited Activities
§ 511.11 Prohibited activities.
(a) “Prohibited activities” include any activities that could jeopardize the
Bureau’s ability to ensure the safety, security, and orderly operation of Bureau
facilities, and protect the public, whether or not such activities are criminal in
nature.
(b) Examples of “prohibited activities” include, but are not limited to:
introducing, or attempting to introduce, prohibited objects into a Bureau facility
or upon Bureau grounds; assisting an escape; and any other conduct that
violates criminal laws or is prohibited by federal regulations or Bureau policies.
b. Prohibited Objects
§ 511.12 Prohibited objects.
(a) “Prohibited objects,” as defined in 18 U.S.C. § 1791(d)(1), include any objects
that could jeopardize the Bureau’s ability to ensure the safety, security, and
orderly operation of Bureau facilities, and protect the public.
(b) Examples of “prohibited objects” include, but are not limited to, the following
items and their related paraphernalia: weapons; explosives; drugs; intoxicants;
currency; cameras of any type; recording equipment; telephones; radios; pagers;

P5510.15

7/17/2013

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

4

electronic devices; and any other objects that violate criminal laws or are
prohibited by Federal regulations or Bureau policies.
Title 18 U.S.C. § 1791 criminalizes providing, or attempting to provide, inmates with “prohibited
objects.” Visitors providing, or attempting to provide, “prohibited objects” to inmates are
subject to criminal prosecution.
Weapons are prohibited from being stored in vehicles on Bureau grounds, except as otherwise
authorized by Bureau policy.
The term “weapons” includes “firearm,” “ammunition,” and “destructive device,” as defined
below:
■ Firearm means any weapon (including a starter gun) that will, or is designed to, or may
readily be converted to expel a projectile by the action of an explosive; the frame or receiver
of such weapon; any firearm muffler or silencer; or any destructive device.
■ Ammunition means ammunition or cartridge cases, primers, bullets, or propellent powder
for use in a firearm.
■ Destructive device means any explosive, incendiary, or poison gas, bomb, grenade, rocket
with a propellant charge, missile, mine, or device similar to any of the devices described.
This includes any type of weapon, under any name, that may be readily converted to expel a
projectile by the action of an explosive or other propellant. Also included is any combination
of parts designed or intended to convert a device into a destructive device or from which a
destructive device may be readily assembled.
c. Contraband. As defined in 28 CFR § 500.1 (h), contraband is “material prohibited by law,
or by regulation, or material that can reasonably be expected to cause physical injury or
adversely affect the security, safety, or good order of the institution.”
d. Dangerous Contraband. Any drug, alcohol, narcotic, illicit drug, and other intoxicating
substance or controlled dangerous substance; any firearm, weapon, explosive, or any lethal or
poisonous gas; or any other substance or object designed or used to kill, injure, or disable
(including electrical shock devices). Tobacco products and paraphernalia are considered
dangerous contraband due to their potential value to inmates who are prohibited from using them
in facilities.
e. Informant. An individual (inmate or non-inmate) who provides staff with information about
the commission of an offense, prohibited activity (past, current, or planned), prohibited object(s),
P5510.15

7/17/2013

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

5

or other information. The informant’s reliability may be determined by a record of past
reliability or by other factors. To the extent practicable, staff must attempt to independently
verify and corroborate the information received.
f. Warden. Refers to the institution’s chief executive officer, acting Warden, or administrative
duty officer when the Warden or acting Warden is unavailable. At locations other than
institutions the term Warden refers to the facility’s chief executive officer.
7. NOTIFICATION OF AUTHORITY TO SEARCH VISITORS
§ 511.13 Searches before entering, or while inside, a Bureau facility or Bureau
grounds.
Bureau staff may search you and your belongings (for example, bags, boxes,
vehicles, containers in vehicles, jackets or coats, etc.) before entering, or while
inside, any Bureau facilities or Bureau grounds, to keep out prohibited objects.
§ 511.14 Notification of possible search.
We display conspicuous notices at the entrance to all Bureau facilities, informing
all non-inmates that they, and their belongings, are subject to search before
entering, or while inside, Bureau facilities or grounds. Furthermore, these
regulations and Bureau national and local policies provide additional notice that
you and your belongings may be searched before entering, or while inside,
Bureau facilities or grounds. By entering or attempting to enter a Bureau facility
or Bureau grounds, non-inmates consent to being searched in accordance with
these regulations and Bureau policy.
An easily readable sign must be posted at all entrances to Bureau facilities. The sign must read as
follows, in both English and Spanish:
NOTICE TO ALL PERSONS: CONSENT TO SEARCH
Federal Bureau of Prisons (Bureau) staff may search you and your belongings (bags, boxes,
vehicles, containers in vehicles, jackets, coats, etc.) before you enter, or while you are on or inside,
Bureau grounds or facilities.
Consent to Search Implied. By entering or attempting to enter Bureau grounds or facilities, you
consent to being searched in accordance with Bureau policy and Federal Regulations in volume

P5510.15

7/17/2013

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

6

28 of the Code of Federal Regulations, Part 511. If you refuse to be searched, you may be
prohibited from entering Bureau grounds or facilities.
NOTICE TO ALL PERSONS: PROHIBITED ACTIVITIES AND OBJECTS
You are prohibited from engaging in prohibited activities or possessing prohibited objects on Bureau
grounds, or in Bureau facilities, without the knowledge and consent of the Warden. Violators
may be detained or arrested for possible criminal prosecution, either by Bureau staff, or local or
Federal law enforcement authorities.
Prohibited Activities include any activities that could jeopardize the Bureau’s ability to ensure
the safety, security, and orderly operation of Bureau facilities, and protect the public, including, but
not limited to, violations of Titles 18 and 21 of the United States Code, Federal regulations, or
Bureau policies.
Prohibited Objects include, but are not limited to, weapons; explosives; drugs;
intoxicants; currency; cameras of any type; recording equipment; telephones; radios; pagers;
electronic devices; and any other objects that violate criminal laws or are prohibited by Federal
regulations or Bureau policies.
A shorter notice must be posted at all entrances to Bureau grounds. It must be printed in large,
readable print, in both English and Spanish, and read as follows:
NOTICE – All persons entering this Federal property are subject to a search of their person and
belongings (bags, boxes, vehicles, containers in vehicles, jackets, coats, etc.).
8. WHEN SEARCHES CAN BE CONDUCTED
This section explains when staff may conduct searches of visitors entering Bureau grounds or
facilities. It also provides guidance for establishing daily random selection methods, and
determining when reasonable suspicion exists.
§ 511.15 When searches will be conducted.
You and your belongings may be searched, either randomly or based on
reasonable suspicion, before entering, or while inside, a Bureau facility or Bureau
grounds, as follows:
Visitors refusing to submit to or comply with authorized search procedures will be denied entry
to Bureau grounds and facilities, or required to leave, per Section 11. Depending on the
P5510.15

7/17/2013

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

7

circumstances, such visitors may also be detained or arrested, either by Bureau staff or local or
Federal law enforcement authorities, per Section 12.
a. Random searches
(a) Random Searches. This type of search may occur at any time, and is not
based on any particular suspicion that a non- inmate is attempting to bring a
prohibited object into a Bureau facility or Bureau grounds.
(1) Random searches must be impartial and not discriminate among non-inmates
on the basis of age, race, religion, national origin, or sex.
(2) Non-inmates will be given the option of either consenting to random searches
as a condition of entry, or refusing such searches and leaving Bureau grounds.
However, if a non-inmate refuses to submit to a random search and expresses an
intent to leave Bureau grounds, he or she may still be required to be searched if
“reasonable suspicion” exists as described in paragraph (b) of this section.
Procedures for handling persons who refuse to submit to authorized searches, including persons
attempting to leave Bureau facilities and grounds, are found in Sections 11 and 12.
Random selection of visitors for searching must be impartial and non-discriminatory. The
concept of “random selection” includes either searching all visitors entering at a given time, or
searching visitors according to a predetermined selection method, detailed below. Staff may not
randomly select visitors for searching by any other method, or search visitors out of the
predetermined random selection order without reasonable suspicion and shift supervisor
approval, as detailed below.
A random selection method must be established and documented each day, before searching
visitors entering Bureau grounds and facilities. Different random selection methods may be
implemented for different types of visitors; i.e., inmate visitors, official visitors, contractors, or
volunteers. The shift supervisor ensures appropriate random selection methods are implemented
each day.
The random selection method on a given day may be different after considering all relevant
factors, including:
■ Type of search(es) being performed (e.g., electronic or pat searches of visitors, or searches of
belongings or vehicles).
■ Day and time searches occur (holidays, staffing levels, etc.).

P5510.15

7/17/2013

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

8

■ Number of visitors to be searched (e.g., small number of individuals or large group(s)).
■ Purpose for which visitors are entering the Bureau grounds or facility (e.g., inmate visitors,
official visitors, contractors, volunteers).
Except when the random selection method is “all visitors,” recommended predetermined
selection methods include the following, using numbers between one and ten:
■ “Every third visitor.”
■ “Search four, skip two.”
■ “Search two, skip four, search three, skip four.”
Staff may not search visitors out of the predetermined random selection order unless reasonable
suspicion indicates the visitor’s possible involvement with prohibited activities or objects. The
shift supervisor’s approval is required to search visitors out of random order. Staff must
document all such searches (i.e., visitor name, date, information forming basis of reasonable
suspicion, search results, staff performing searches) as prescribed in Section 8.b.(2).
b. Reasonable Suspicion Searches
(b) Reasonable Suspicion Searches. Notwithstanding staff authority to conduct
random searches, staff may also conduct reasonable suspicion searches to
ensure the safety, security, and orderly operation of Bureau facilities, and protect
the public. “Reasonable suspicion” exists if a staff member knows of facts and
circumstances that warrant rational inferences by a person with correctional
experience that a non-inmate may be engaged in, attempting, or about to engage
in, criminal or other prohibited activity.
(1) Reasonable Suspicion Required. A reasonable suspicion exists if the facts and
circumstances known to a staff member warrant rational inferences by a person with correctional
experience that a person is engaged in, attempting, or about to engage in criminal or other
prohibited activities, including possession of prohibited objects.
Staff must be able to describe the subject’s specific behavior(s) and other information supporting
the inference of reasonable suspicion. Staff should immediately consult with the shift supervisor
when considering whether an additional search is justified based on reasonable suspicion. The
shift supervisor and staff member review the information and circumstances, and decide whether
the situation warrants referral to the Warden.

P5510.15

7/17/2013

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

9

Note. The Warden’s authorization is required when conducting visual searches of persons based
on reasonable suspicion. Only the shift supervisor’s authorization is required to pat search a
visitor out of the established random selection order.
A reasonable suspicion may be based on:
■
■
■
■

Observations by staff.
Reliable information, even if confidential.
A positive reading by a metal detector or other electronic device.
Finding contraband or indicia of contraband during the search of a visitor’s belongings.

Anonymous information cannot be the basis for reasonable suspicion without reliable
corroboration.
“Hunches,” “gut feelings,” or “mere suspicion” do not meet the reasonable suspicion standard.
However, they support continued observation, investigation, and questioning that may provide
information needed to meet the reasonable suspicion standard.
(2) Documented Searches. When a visual search is performed based on reasonable suspicion,
or when a visitor is searched out of established random order, a logbook entry must indicate:
■
■
■
■
■

Date, time, and place the search is conducted.
Persons involved (person being searched, staff conducting search, witnesses, if any).
Circumstances justifying the search.
Search results.
Action taken, if any.

If the search was based on information from a confidential informant, a memo must be sent to
the Special Investigative Supervisor, including the information provided, how the informant
found out the information, and how staff decided the information was reliable.
(3) Reasonable Suspicion Examples. Following are examples of situations where reasonable
suspicion may exist:
(A) Observed Suspicious Behavior. Staff may directly observe behavior that suggests
involvement with prohibited activities or objects, and meets the reasonable suspicion standard.
For example, the visitor may attempt to place him/herself in a processing order that would result
in no random searching, or may be highly nervous during questioning.

P5510.15

7/17/2013

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

10

(B) Inmate Suspect List. Intelligence investigations may provide enough information to meet
the reasonable suspicion standard. Intelligence sources include monitored telephone calls,
confidential informants, mail monitoring, financial transactions, urine surveillance, etc.
Intelligence office staff provide the shift supervisor a list of inmates for whom information exists
that may justify searching their visitors out of random order.
(C) Inmate Visitors Accompanying Another Visitor Found Engaging or Attempting to
Engage in Prohibited Activities. If an inmate visitor is engaged in prohibited activities or
possesses prohibited objects, and is accompanied by other visitors requesting to visit the same
inmate, reasonable suspicion may exist to justify searching those other visitors.
9. AUTHORIZED SEARCH METHODS
This section explains the various search methods staff may use when searching visitors entering
Bureau grounds or facilities. Staff are prohibited from using search methods not authorized by
this or another specific Bureau policy.
Visitors using assistance devices (wheelchairs, prosthetics, etc.) must still be searched per this
policy, insofar as practicable. Specific situations may require alternative security devices,
including a hand-held metal detector or ion spectrometry device, to examine the assistance
device.
a. Electronic Search Devices
§ 511.16 How searches will be conducted.
You may be searched by any of the following methods before entering, or while
inside, a Bureau facility or Bureau grounds:
(a) Electronically.
(1) You and your belongings may be electronically searched for the presence of
contraband, either randomly or upon reasonable suspicion.
(2) Examples of electronic searches include, but are not limited to, metal
detectors and ion spectrometry devices.
The shift supervisor must ensure electronic searching devices are tested daily to ensure proper
operation. Staff operating electronic search devices must be properly trained and certified.

P5510.15

7/17/2013

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

11

Metal detection device alarm tolerance levels must be set to effectively identify metallic
contraband (for example, weapons). Test results are recorded in a log. Alarm tolerances for
electronic search devices used on visitors must be synchronized within the same facility.
Visitors failing to clear a walk-through metal detector must be searched using a hand-held metal
detector. Failure to clear the hand-held metal detector may qualify as reasonable suspicion to
perform a further pat or visual search.
Some situations may not be remedied by a pat search, thus requiring a limited visual search. For
example, a concealed medical device (e.g., knee brace under clothing, or insulin delivery system)
may trigger the walk-through and hand-held metal detectors. In such cases, a limited visual
search will ordinarily be required to confirm the device’s presence and qualification as a
permitted object. Similarly, some items of clothing (e.g., underwire bra) may trigger the metal
detectors, thus requiring a limited visual search for the same reason. In both type cases, it is
important that a limited visual search always be performed discreetly, in a private area away
from others, and by staff members of the same sex as the visitor being searched. Visual searches
conducted by staff members of the opposite sex are only permitted in emergency situations with
the Warden’s authorization. The situations described above should not rise to the level of such
an emergency, but rather simply may cause a processing delay until a same-sex staff member and
Warden’s authorization are available.
X-ray screening devices may be used routinely, or in addition to, visual searching of personal
containers and belongings.
See the Program Statement Ion Spectrometry Device Program for procedures regarding use of
these devices.
b. Pat Searches
(b) Pat Search.
(1) You and your belongings may be pat searched either randomly or upon
reasonable suspicion.
(2) A pat search of your person or belongings involves a staff member pressing
his/her hands on your outer clothing, or the outer surface of your belongings, to
determine whether prohibited objects are present.

P5510.15

7/17/2013

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

12

(3) Whenever possible, pat searches of your person will be performed by staff
members of the same sex. Pat searches may be conducted by staff members of
the opposite sex only in emergency situations with the Warden’s authorization.
(1) Generally. Except in emergencies, pat searches of visitors must be conducted by staff of the
same sex as the visitor being searched.
Where possible, conduct pat searches out of the view of other visitors and inmates. Where
possible, erect privacy screens near the general processing area for more detailed searches.
(2) Religious Headwear. Religious headwear is not considered part of a visitor’s belongings,
but rather their person. Random pat searches should NOT ordinarily include removal and
inspection of religious headwear. Except in emergencies, Warden authorization is required
before staff pat or visually search religious headwear.
Bureau policy does NOT require the higher degree of “reasonable suspicion” before searching
religious headwear. Such searches may occur on authority of the Warden, after considering the
factors listed below. Searches of religious headwear should be conducted out of the view of
other visitors and inmates.
Before approving a pat or visual search of religious headwear, the Warden must carefully
consider whether it is necessary and appropriate. Specific factors to consider include:
■ Reason for the visitor’s presence in the facility (for example, inmate visitor or contract
chaplain).
■ Whether the visitor and headwear cleared a metal detector or other electronic searching
device.
■ The credentials of the visitor.
■ The visitor’s relationship to the inmate, where applicable.
■ Any other relevant information.
Pat or visual searches of religious headwear must be documented as for reasonable suspicion
searches, per Section 8.b.(2).
Religious headwear that obscures a visitor’s face must be removed sufficiently to reveal the face
for identification upon entering and leaving facilities, and does not require the heightened
conditions described above or documentation. In these cases, the entire headwear need not be
removed if partial removal will reveal the face for identification.

P5510.15

7/17/2013

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

13

c. Visual Searches.
(c) Visual Search. You and your belongings may be visually searched as follows:
(1) Person.
(i) A visual search of your person involves removing all articles of clothing,
including religious headwear, to allow a visual (non-tactile) inspection of your
body surfaces and cavities.
(ii) Visual searches of your person must always be authorized by the Warden or
his/her designee and based on reasonable suspicion; random visual searches are
prohibited.
(iii) When authorized, visual searches will be performed discreetly, in a private
area away from others, and by staff members of the same sex as the non-inmate
being searched. Visual searches may be conducted by staff members of the
opposite sex in emergency situations with the Warden’s authorization.
(iv) Body cavity (tactile) searches of non-inmates are prohibited.
(2) Belongings. A visual search of your belongings involves opening and
exposing all contents for visual and manual inspection, and may be done either
as part of a random search or with reasonable suspicion.
(1) Visual Searches of Persons. Visual searches of persons may only be conducted when
authorized by the Warden upon reasonable suspicion that the subject is engaged, or attempting to
engage, in prohibited activities, including possession of prohibited objects.
Visual searches must be conducted out of the view of others, in areas that can be secured from
unexpected entry.
Except for emergencies, as authorized by the Warden, visual searches must be conducted by staff
of the same sex as the person being searched.
The special concerns in searching religious headwear (Section 9.b.(2), above) apply to visual
searches of those items as well.

P5510.15

7/17/2013

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

14

(2) Visual Searches of Belongings. Visual searches of personal belongings may be conducted
randomly, as defined in Section 8.a. They may be done with an x-ray screening device.
Visual searches of belongings are conducted as follows:
■ Staff must be respectful of visitors’ belongings. Belongings and contents should not be
handled carelessly, or in a manner that attracts unnecessary attention by others in the area.
■ Staff should not make unnecessary or inappropriate comments regarding visitors’ belongings
that might cause embarrassment.
■ All containers – for example, purses, backpacks, and medication (prescription or over-thecounter) – must be opened and inspected.
(3) Visual Searches of Vehicles. Visual searches of visitors’ vehicles may be conducted
randomly, as defined in Section 8.a, as follows:
■ A minimum of two staff are required for a vehicle search.
■ The driver of the vehicle must be present (if reasonably available), at least 20 feet away from
the vehicle, under direct supervision of one staff member.
■ The other staff member will visually search areas of the car that are reasonably accessible –
engine compartment, under seats, interior compartments, trunks, and inside any containers in
the vehicle.
■ Keys for locked compartments or containers must be provided to staff, who unlock them
rather than allowing the driver to do so. Refusal to provide keys is a refusal to submit to the
search.
■ Staff may not pry, force, or break open any areas to obtain access.
d. Drug Testing. Visitors intoxicated by alcohol or drugs can seriously jeopardize the safety,
security, and orderly operation of facilities and threaten public safety. Their presence cannot be
permitted.
Visitors intoxicated by any substance may be denied entry even if the source of the behavior is
claimed to be authorized medication. Identification of the specific drug or chemical is not
necessary to disallow entry.
(d) Drug Testing.
(1) You may be tested for use of intoxicating substances by any currently reliable
testing method, including, but not limited to, breathalyzers and urinalysis.

P5510.15

7/17/2013

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

15

(2) Drug testing must always be authorized by the Warden or his/her designee
and must be based on reasonable suspicion that you are under the influence of
an intoxicating substance upon entering, or while inside, a Bureau facility or
Bureau grounds.
(3) Searches of this type will always be performed discreetly, in a private area
away from others, and by staff members adequately trained to perform the test.
Whenever possible, urinalysis tests will be conducted by staff members of the
same sex as the non-inmate being tested. Urinalysis tests may be conducted by
staff members of the opposite sex only in emergency situations with the
Warden’s authorization.
Drug testing can only occur when authorized by the Warden upon reasonable suspicion that the
visitor is currently under the influence of a drug, and that such influence jeopardizes the safety,
security, or orderly operation of the facility, or threatens public safety. Staff conducting drug
tests must be properly trained and certified.
In this policy, a “drug” includes, but is not limited to, alcohol, narcotics, illicit drugs, and any
other intoxicating substance.
Drug testing is conducted as follows:
■ Staff must directly supervise and observe the specimen collection.
■ Urine specimen collection must occur in a sex-appropriate restroom or private medical exam
area, directly supervised by staff of the same sex as the visitor being tested.
10. SEARCH PROCEDURES
Procedures in this section apply to searching inmate visitors, both social and legal, official
visitors, contractors, and volunteers, upon entering Bureau grounds or facilities. Exceptions
require the Warden’s authorization, and may not exceed limits created by the applicable Federal
regulations (rules) text.
Persons refusing to submit to or comply with authorized Bureau search procedures will be denied
entry or required to leave. Depending on the circumstances, such persons may be detained or
arrested, either by Bureau staff or by local or Federal law enforcement authorities, after
following the procedures found in Sections 11 and 12.
a. Search Procedures. Inmate visitors, both social and legal, official visitors, contractors, and
volunteers, must be searched as follows:
P5510.15

7/17/2013

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

16

(1) Random Electronic Searches. All visitors and their property/belongings will be randomly
searched by electronic means (walk-through or hand-held metal detector, ion spectrometry
devices, x-ray screening for personal containers and belongings, etc.).
At LOW security and higher facilities (including Administrative facilities), all visitors are
required to clear a metal detector before entering. Alternate random selection methods are not
used for this search requirement.
At MIN security facilities, random electronic searches may be conducted as deemed necessary
and appropriate by the Warden or camp administrator.
(2) Random Pat Searches. All visitors are randomly pat-searched according to a daily random
method determined by following procedures in Section 8.a. Contractors, volunteers, and
inmates’ attorneys are not exempt from pat searches according to the established daily random
method. Official visitors who will be under staff supervision and escort while visiting the
institution may be exempted by the Warden from pat searches according to the established daily
random method (e.g., judges, legislators, executive branch officials).
(3) Random Visual Searches of Belongings. At LOW security and higher facilities (including
Administrative facilities), all visitors’ belongings must be visually searched. These searches may
be done by an x-ray screening device. Alternative random selection methods are not used for
this search requirement.
At MIN security facilities, random visual searches of belongings may be conducted as deemed
necessary and appropriate by the Warden or camp administrator.
Staff visually search legal materials only to determine their qualification as legal materials and
the absence of prohibited objects, but should not otherwise be read in detail. Visitors’ vehicles
should also periodically receive random visual searches per procedures in Section 8.a.
(4) Reasonable Suspicion Visual Searches of Persons. Visual searches of persons may only
be conducted when authorized by the Warden upon reasonable suspicion that such person is
engaged, or attempting to engage, in prohibited activities, which may include possession of
prohibited objects.
(5) Reasonable Suspicion Drug Testing. Drug testing visitors must always be authorized by
the Warden, based on reasonable suspicion that the visitor is under the influence of an
intoxicating substance while on Bureau grounds or in a facility.

P5510.15

7/17/2013

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

17

(6) Searches by Outside Law Enforcement. Searches of visitors by local or Federal law
enforcement authorities may occur as authorized by law.
11. DENIAL OF ENTRY
§ 511.17 When a non-inmate will be denied entry to or required to leave a Bureau
facility or Bureau grounds.
At the Warden’s, or his/her designee’s, discretion, and based on this subpart, you
may be denied entry to, or required to leave, a Bureau facility or Bureau grounds
if:
(a) You refuse to be searched under this subpart; or
(b) There is reasonable suspicion that you may be engaged in, attempting, or
about to engage in, prohibited activity that jeopardizes the Bureau’s ability to
ensure the safety, security, and orderly operation of its facilities, or protect the
public. “Reasonable suspicion,” for this purpose, may be based on the results of
a search conducted under this subpart, or any other reliable information.
Persons refusing to submit to or comply with authorized Bureau search procedures will be denied
entry to Bureau grounds and facilities or required to leave. Depending on circumstances, such
persons may be detained or arrested, either by Bureau staff, or by local or Federal law
enforcement authorities. Warden authorization is required before taking any of these actions.
Upon learning that a person refuses to submit to or comply with an authorized search procedure,
staff conducting the search must inform the person of the potential consequences. Staff may not
use force to require persons to submit to searches unless there is evidence of an imminent threat
of serious personal injury, or other result that imminently jeopardizes the safety, security, or
orderly operation of the facility, or threatens public safety.
For procedures for limiting or terminating an inmate visit based on the result of searching
visitors, or their refusal to submit to authorized searches, refer to the Program Statement Visiting
Regulations.

P5510.15

7/17/2013

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

18

12. ARRESTING/DETAINING VISITORS
§ 511.18 When Bureau staff can arrest and detain a non-inmate.
(a) You may be arrested and detained by Bureau staff anytime there is probable
cause indicating that you have violated or attempted to violate applicable criminal
laws while at a Bureau facility, as authorized by 18 U.S.C. § 3050.
(b) “Probable cause” exists when specific facts and circumstances lead a
reasonably cautious person (not necessarily a law enforcement officer) to believe
a violation of criminal law has occurred, and warrants consideration for
prosecution.
(c) Non-inmates arrested by Bureau staff under this regulation will be physically
secured, using minimally necessary force and restraints, in a private area of the
facility away from others. Appropriate law enforcement will be immediately
summoned to investigate the incident, secure evidence, and commence criminal
prosecution.
a. Probable Cause. Staff may arrest a person only when there is probable cause to believe that
the person has engaged in, or attempted to engage in, a violation of Federal criminal law(s) for
which Bureau staff are authorized to make arrests.
In this policy, “probable cause” exists when specific facts and circumstances lead a reasonably
cautious person (not necessarily a law enforcement officer) to believe a violation of criminal law
has occurred and warrants consideration for prosecution. Probable cause may be based on
information from a reliable informant.
Neither “reasonable suspicion” nor “mere suspicion” are sufficient standards by which staff may
make arrests. “Probable cause” is a higher standard than both. The existence of reasonable, or
mere, suspicion warrants taking action to neutralize, or “freeze,” the situation to allow further
investigation, questioning, and development. Staff in these circumstances may “detain” persons
for short periods without formally “arresting” them.
b. Detaining a Person. A person may be detained pending further investigation, or while staff
await advice from, or arrival of, law enforcement officials, to confirm or dispel a suspicion that
the individual may have committed a criminal offense, or engaged in prohibited activities,
including possession of prohibited objects.

P5510.15

7/17/2013

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

19

Staff should carefully consider whether detention of a person under this section is necessary. A
key consideration is whether detention is necessary to avoid or ensure criminal prosecution of an
event that threatens the safety, security, or orderly operation of the facility, or public safety.
For example, staff may elect to detain a person who is suspected of assaulting a staff member, in
which case the person may be held for a reasonable period, pending notification of, consultation
with, and arrival of law enforcement officials.
An individual should not ordinarily be detained for conduct that poses little or no threat to the
safety, security, or orderly operation of the facility, or public safety. For example, if a person is
observed to be under the influence of alcohol or drugs, and makes no apparent effort to bring
alcohol or drugs into the facility, staff ordinarily would not detain him/her, although they have
authority to do so. Staff have the option of advising law enforcement officials of this situation,
who will then decide whether they wish to stop the individual when departing Bureau grounds.
When a person is detained, staff should write down appropriate information (name, description,
license number, circumstances warranting referral) and provide it to law enforcement officials
when they arrive.
Bureau legal staff must be consulted regarding any individual detained in lieu of arrest for over
two hours. Bureau legal staff should also be consulted when staff have questions about detaining
an individual.
c. Arresting a Person. Bureau staff may arrest a person only when there is probable cause to
believe that the person has violated Federal criminal laws for which Bureau staff are authorized
to make arrests. For example, staff may arrest a person when there is probable cause to believe
that such person is attempting to assist an escape, facilitate a disturbance, or introduce dangerous
contraband.
Staff’s legal authority for arresting a visitor or other person is Title 18, United States Code, §
3050 (18 U.S.C. § 3050), which authorizes Bureau officers and employees (not including U.S.
Public Health Service officers detailed to the Bureau) to make an arrest:
(1) On or off Bureau premises, without warrant, for violation of the following provisions,
regardless of where the violation may occur:
– 18 U.S.C. § 111 – Assaulting Officers. A Bureau officer or employee has the authority to
arrest without warrant any person who forcibly assaults, opposes, resists, impedes, intimidates,
or interferes with an employee of any Federal institution while engaged in or on account of the
performance of official duties.

P5510.15

7/17/2013

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

20

– 18 U.S.C. § 751 – Escape of Prisoner in Custody of Institution or Officer. A Bureau officer
or employee has the authority to arrest an inmate who is attempting to escape or who is on
escape status. The escapee should be returned to a Federal institution as soon as possible, but
may be temporarily detained by local authorities. Staff observing an escape should not attempt
an apprehension without assistance, which may be obtained through the local institution or any
law enforcement agency. The Bureau is to be notified of any apprehension and site of detention
as soon as practicable.
– 18 U.S.C. § 752 – Instigating or Assisting Escape. A Bureau officer or employee has the
authority to arrest any individual who is actively instigating or assisting an inmate in an
immediate escape from custody. This authority does not extend to individuals suspected of this
activity and is limited to instances when the individual(s) is observed in actively assisting an
escape from immediate custody, or the individual’s role as an instigator is such that there is
probable cause to believe that continued instigation could lead to an attempt to escape.
Suspicion of such activity and arrests resulting from illegal acts described in this section are
reported to the appropriate law enforcement officials.
– 28 U.S.C. § 1826(c) – Escape of Recalcitrant Witness.
(2) On Bureau of Prisons premises or reservation land of a penal, detention, or correctional
facility, without warrant, for violation of the following provisions:
– 18 U.S.C. § 661 – Theft. A Bureau officer or employee has the authority to arrest any person
who, on Bureau premises or reservation land, takes and carries away, with intent to steal or
purloin, any personal property of another.
– 18 U.S.C. § 1361 – Depredation of Property. A Bureau officer or employee has the authority
to arrest on Bureau premises or reservation land any person who willfully injures or commits any
depredation against any property of the United States, or of any department or agency thereof.
– 18 U.S.C. § 1363 – Destruction of Property. A Bureau officer or employee has the authority
to arrest on Bureau premises or reservation land any person who willfully and maliciously
destroys or injures, or attempts to destroy or injure, any building, structure, machinery, or
building materials.
– 18 U.S.C. § 1791 – Providing or Possessing Contraband in Prison. Under this section, a
Bureau officer or employee has the authority to arrest an individual who provides, or attempts to
provide, contraband to an inmate, or who is introducing or attempting to introduce contraband
into a Federal institution, although in practice an arrest ordinarily occurs only when dangerous

P5510.15

7/17/2013

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

21

contraband is involved. To effect an arrest under 18 U.S.C. § 1791, there must be a deliberate
attempt by the individual to introduce contraband for delivery to an inmate. Thus, a person
found to have contraband in a vehicle on an institution reservation does not ordinarily present
sufficient cause for arrest by a Bureau employee, although the nature of the contraband may
warrant a referral to local or Federal law enforcement officials. The person ordinarily is asked to
leave and to dispose of the contraband before returning.
Note: When dangerous contraband is introduced or attempted to be introduced into a Federal
institution, staff may impound it for referral to law enforcement officials.
Note: Although 18 U.S.C. § 4012 authorizes Bureau officers and employees to summarily seize
any object introduced into, or possessed within, a Federal institution in violation of a rule,
regulation, or order promulgated by the Director, the Bureau has determined that, as applied to
non-inmates, such seizure ordinarily is limited to dangerous contraband, with the contraband
being referred to law enforcement officials for possible use in criminal proceedings. Any
exception to this procedure must have prior written approval, with reasons included, of the
Warden, acting Warden, or administrative duty officer; a copy is forwarded to the regional
correctional services administrator.
– 18 U.S.C. § 1792 – Mutiny and Riot Prohibited. A Bureau officer or employee who
encounters an individual who is instigating, conniving, or willfully attempting to cause or assist,
or is conspiring to cause any mutiny or riot at any Federal institution, shall effect an arrest.
Bureau policy is to effect an arrest for a violation listed in § 1792 upon determining that the act
is deliberate and intentional, and when the employee has probable cause to believe that the
individual intends to violate the cited prohibited acts of this section.
– 18 U.S.C. or 21 U.S.C. Non-inmates may be arrested without warrant for any other offense
described in title 18 or 21 of the United States Code, if committed on the premises or reservation
of a Bureau facility, and necessary to safeguard security, good order, or government property.
Such an arrest may be made when staff has probable cause to believe that a person has
committed one of these offenses, and when there is likelihood of the person escaping before a
warrant can be obtained. Whenever possible, the Warden or designee shall determine whether an
arrest should occur.
d. Use of Firearms. Bureau staff may use firearms to help detain or arrest a visitor or other
person, as provided in the Program Statement Correctional Services Manual.

P5510.15

7/17/2013

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

22

e. Notification to the Regional Director. The Warden shall notify the Regional Director or
designee by telephone when an arrest is made under this section. Detailed written
documentation is forwarded to the Regional Director within three work days of the arrest.
f. Removal of a Visitor or Person Other Than an Inmate From an Institution. If a visitor or
other person is denied entry to the facility, but refuses to leave the Bureau grounds, law
enforcement authorities should be contacted to remove the person, unless the person’s actions
fall within one of the serious Federal crimes cited above.
When time or circumstances do not permit contact with local or Federal law enforcement
officials, or when law enforcement officials are unable to come to the facility, staff may use the
minimum force necessary to remove a person who refuses to leave Federal property.
Staff forward a report through the Warden to the Regional Director describing the circumstances
requiring the use of force.
g. Custodial Interrogation. Interrogating visitors or other persons in custody under this section
is the responsibility of local or Federal law enforcement officials. Staff should not interrogate
such persons unless immediate questioning is necessary to protect the security of the facility or
the life or safety of any person.
h. Handling of Evidence. This must be done in accordance with the “Chain of Custody Rules
for Preservation of Evidence.” Refer to the Program Statement Special Investigative
Supervisors’ Manual for further information concerning the collection and maintenance of
evidence.
i. Illicit Drug Testing Kit. Contraband in the form of suspected illicit drugs is to be tested with
the approved drug testing kit. A positive result is sufficient reason to refer the incident to local
or Federal law enforcement for possible prosecution.

P5510.15

7/17/2013

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

23

